NO. 07-08-0076-CR
                                      NO. 07-08-0077-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL B

                                  DECEMBER 30, 2008
                            ______________________________

                                      ARNALDO ORTIZ,

                                                                    Appellant

                                                v.

                                   THE STATE OF TEXAS,

                                                        Appellee
                          _________________________________

            FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;

               NOS. 10,937 & 11,009; HON. DAN MIKE BIRD, PRESIDING
                        _______________________________

                                 Memorandum Opinion
                         __________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Arnaldo Ortiz was convicted of two charges of aggravated sexual assault of his

foster daughter.1 He challenges those convictions by contending that the evidence is

legally and factually insufficient to sustain them. We affirm.




       1
        Appellant was acquitted of two other charges of aggravated sexual assault and one charge of
indecency with a child with respect to his biological daughter.
       The standards by which we review the legal and factual sufficiency of the evidence

are well established. We refer the parties to Jackson v. Virginia, 443 U.S. 307, 99 S. Ct.
2781, 61 L. Ed. 2d 560 (1979) and Watson v. State, 204 S.W.3d 404 (Tex. Crim. App. 2006)

for a discussion of them.

       Next, the State charged appellant with causing the penetration of M.V.’s sexual

organ with his finger and her anus with his penis. At trial, the complainant testified that

appellant had done both of these acts. The testimony of a child victim alone, if believed

by the trier of fact, is sufficient to sustain the conviction. Bjorgaard v. State, 220 S.W.3d
555, 559 (Tex. App.–Amarillo 2007, pet. dism’d). Consequently, the record contains some

evidence upon which a rational factfinder could conclude, beyond reasonable doubt, that

appellant committed the offenses at issue.

       However, appellant argues that because his child victim had a sexually transmitted

disease in her vaginal area, that he did not have a like disease at the time of testing, and

that no evidence appears of record suggesting that he had vaginal intercourse with the

child, his convictions lack the support of factually sufficient evidence. We disagree for

testimony appears of record illustrating that appellant and his wife had twice suffered from

the same disease contracted by the child, that the disease will cure itself in time without

medication, that men can be asymptomatic carriers of it, that it can be passed through anal

intercourse, and that the victim’s rectum was dilated (which condition may be indicative of

anal sexual abuse). This evidence when combined with the complainant’s testimony that

appellant was the person who assaulted her was enough to rationally explain why

appellant’s negative test does not overcome or otherwise negate that quantum of evidence



                                             2
establishing his guilt. In other words, the jury’s finding is not so against the great weight

of the evidence as to be unjust; nor is it supported only by weak evidence.

       According, we hold that the verdicts have the support of both legally and factually

sufficient evidence and affirm the judgments.



                                                 Brian Quinn
                                                 Chief Justice



Do not publish.




                                             3